                Case 2:19-cv-01296-MJP Document 112 Filed 05/05/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                                     UNITED STATES DISTRICT COURT
 8
                                    WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 9

10            JAYAKRISHNAN K. NAIR, et al.,                             CASE NO. C19-1296 MJP

11                                       Plaintiffs,                    ORDER DISMISSING
                                                                        DEFENDANT RAMSEY
12                     v.

13            CHANNA COPELAND, et al.,

14                                       Defendants.

15

16            The above-entitled Court, having received and reviewed Defendant Paul Ramsey, MD’s

17   Rule 12(b) Motion to Dismiss (Dkt. No. 96), all attached declarations and exhibits, and relevant

18   portions of the record 1, rules as follows:

19            IT IS ORDERED that the complaint against Defendant Paul Ramsey, MD is

20   DISMISSED with prejudice on the following grounds:

21

22
     1
23    Plaintiffs filed no opposition to this motion, invoking the effects of Local Rule 7(b)(2): “Except for motions for
     summary judgment, if a party fails to file papers in opposition to a motion, such failure may be considered by the
     court as an admission that the motion has merit.”
24


     ORDER DISMISSING DEFENDANT RAMSEY - 1
               Case 2:19-cv-01296-MJP Document 112 Filed 05/05/20 Page 2 of 3



 1                1. Lack of personal jurisdiction: Plaintiffs have failed to establish that Dr. Ramsey

 2                    has been properly served in compliance with FRCP 4(m).

 3                2. Failure to state a cognizable claim: Dr. Ramsey is sued in his (alleged) capacity as

 4                    CEO of Harborview Medical Center. 2 Harborview has been dismissed from this

 5                    litigation (Dkt. No. 82); even assuming the allegations about Dr. Ramsey’s

 6                    position vis-a-vis Harborview to be correct, there are no grounds for holding the

 7                    agent of a dismissed defendant liable for actions undertaken pursuant to the

 8                    agency relationship.

 9                3. Lack of subject matter jurisdiction: Plaintiffs’ claims represent a collateral attack

10                    on a state court proceeding and are barred by the Rooker-Feldman doctrine, which

11                    “precludes review of all state court decisions in particular cases arising out of

12                    judicial proceedings even if those challenges allege that the state court’s action

13                    was unconstitutional.” Bianchi v. Rylaarsdam, 3343 F.3d 895, 900 (9th Cir.

14                    2003).

15                4. Younger abstention: The state court proceedings which are the subject of

16                    Plaintiffs’ collateral attack here are ongoing, and district courts “should abstain

17                    under Younger when (1) there are ongoing state judicial proceedings; (2) the

18                    proceedings implicate important state interests; and (3) the state proceedings

19                    provide the plaintiff with adequate opportunity to raise federal claims.” Meredith

20                    v. Oregon, 321 F.3d 807, 816 (9th Cir. 2003); see also Younger v. Harris, 401

21                    U.S. 57, 45-46 (1971).

22

23   2
      In fact, Dr. Ramsey asserts that he is the CEO of Medicine for the University of Washington (see
     https://www.uwmedicine.org/about/leadership), not the CEO of Harborview Medical Center.
24


     ORDER DISMISSING DEFENDANT RAMSEY - 2
              Case 2:19-cv-01296-MJP Document 112 Filed 05/05/20 Page 3 of 3



 1                5. No diversity jurisdiction: Plaintiffs claim diversity jurisdiction under 28 U.S.C. §

 2                   1332, but qualification under § 1332 requires “complete diversity;” “district

 3                   courts shall not have original jurisdiction… of an action between citizens of a

 4                   State and citizens or subjects of a foreign state who are lawfully admitted for

 5                   permanent residence in the United States and are domiciled in the same State.”

 6                   28 U.S.C. § 1332(a)(2). By his own admission, Plaintiff Jayakrishnan Nair is a

 7                   permanent resident of Washington, therefore there is not complete diversity

 8                   between the parties.

 9

10          The Court finds that there is no set of facts which Plaintiffs could allege which would

11   cure the defects cited above. On that basis, the dismissal of Defendant Ramsey will be with

12   prejudice.

13

14          The clerk is ordered to provide copies of this order to Plaintiffs and to all counsel.

15          Dated May 5, 2020.

16

17
                                            A
                                            Marsha J. Pechman
                                            United States Senior District Judge
18

19

20

21

22

23

24


     ORDER DISMISSING DEFENDANT RAMSEY - 3
